Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending, of which claims 1-10 and 17-20 are withdrawn. Claims 11-16 are examined below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (WO 2019/101079 A1).
Regarding Claim 11, Wang teaches an implantable stent comprising: a docking graft comprising: a main graft defining a main lumen (e.g. Figure 4, element 20; The 23rd paragraph of the section titled “Detailed Ways”;); a first internal lumen within the main lumen  (e.g. Figure 4, element 33; Labeled B in Annotated Figure 4 below), the first internal lumen configured to receive a first bridging stent graft therein (e.g. Fig. 28 shows bridging stent, element 300, inserted into the first and second lumens shown in Fig. 27; The 85th paragraph of the section titled “Detailed Ways”); a second internal lumen within the main lumen (e.g. Labeled C in Annotated Figure 4 below), the second internal lumen configured to receive a second bridging stent graft therein (e.g. Fig. 28 shows bridging stent, element 300, inserted ; and a main docking lumen within the main lumen (e.g. Labeled A in Annotated Figure 4 below), the main docking lumen configured to receive a tube graft therein (e.g. Fig. 27 shows a tube graft, element 200, inserted in the main docking lumen; The 85th paragraph of the section titled “Detailed Ways”), the first internal lumen, the second internal lumen, and the main docking lumen being parallel to one another and extending an entire length of the docking graft from a proximal end of the docking graft to a distal end of the docking graft when the docking graft is in a relaxed configuration  (e.g. Fig. 4 and Annotated Figure 4 below show all three lumens extending the entire length of the stent; The 20th paragraph of the section titled “Detailed Ways”; the main docking lumen is formed by both the walls of the main graft, element 20,  and the walls of the sub-tubes/daughter tubes, element 30 shown in in Fig. 4).

    PNG
    media_image1.png
    426
    442
    media_image1.png
    Greyscale

Regarding Claim 2, Wang teaches an implantable stent wherein the first internal lumen is defined by a first internal sleeve (e.g. The 20th and  23rd paragraph of the section titled “Detailed Ways,” , the second internal lumen is defined by a second internal sleeve (e.g. The 20th and 23rd paragraph of the section titled “Detailed Ways,” element 31), and the main docking lumen is defined by the main graft, the first internal sleeve, and the second internal sleeve (e.g. The 28th  paragraph of the section titled “Detailed Ways”; the main docking lumen is formed by both the walls of the main graft, element 20,  and the walls of the sub-tubes/daughter tubes, element 30 shown in in Fig. 4).
Regarding Claim 13, Wang teaches an implantable stent wherein the main lumen consists of the first internal lumen (e.g. Fig. 4, element 33; Labeled B in Annotated Figure 4 above), the second internal lumen (e.g. Fig. 4, lumen defined by the ring marked element 54; Labeled C in Annotated Figure 4 above), and the main docking lumen (e.g. Fig. 4, element 25; Labeled B in Annotated Figure 4 above)
Regarding Claim 14, Wang teaches an implantable stent comprising: the first bridging stent graft within the first internal lumen (e.g. Fig. 28 shows bridging stent, element 300, inserted into the first and second lumens shown in Fig. 27; The 85th and 90th paragraphs of the section titled “Detailed Ways”); the second bridging stent graft within the second internal (e.g. Fig. 28 shows bridging stent, element 300, inserted into the first and second lumens shown in Fig. 27; The 85th and 90th paragraphs of the section titled “Detailed Ways”); and the tube graft within the main docking lumen (e.g. Figure 27, 28, element 200 is inserted in the main lumen, element 35, shown in other figures; The 85th and 90th paragraphs of the section titled “Detailed Ways”). 
Regarding Claim 15, Wang teaches an implantable stent wherein the first bridging stent graft lumen (e.g. Fig. 28, element 300 necessarily has a lumen in order to facilitate blood flow), the second bridging stent graft lumen (e.g. Fig. 28 the second bridge stent is the stent next to the bridge stent marked element 300 and necessarily has a lumen in order to facilitate blood flow; embodiment shows two bridge stents) , and the tube graft lumen (e.g. Fig. 28 shows bridging stent, element 200) are parallel to one another within the docking graft (e.g. Fig. 28 elements 200 and 300 are parallel with each other for the portions of the elements that are within the main graft, element 100) and extend distally from the docking graft (e.g. Fig. 28 elements 200 and 300 extend from main docking graft element 100).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2019/101079 A1) as applied to claims 11-15 above, and further in view of Kelly (US 2013/0274861 A1).
Regarding Claim 16, Wang does not disclose the following features, however, Kelly teaches an implantable stent wherein the first bridging stent graft (e.g. Fig. 17B, 18, element 1720) comprises: a main graft (e.g. Fig. 17B, element 1720); a first branch graft (e.g. Fig. 17B, element 1735); and a second branch graft (e.g. Fig. 17B, element 1740), the main graft being bifurcated into the first branch graft and the second branch graft (e.g. Fig. 17B, element 1730), the assembly further comprising: a bridging stent graft within the second branch graft (e.g. Fig 18 shows extended stents attached to the branches of the bifurcated stent shown in Fig. 17; ¶ [0070], [0161], [0223]).
Wang and Kelly are concerned with the same field of endeavor as the instant claims, namely, implantable stent grafts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang such that the implantable stent has a bifurcated branch with a bridging stent connected to one of the arms of the graft as taught by Kelly so that the graft can be used to treat multiple types of aneurysms with multiple anatomical variations (e.g. Kelly, [0161]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068.  The examiner can normally be reached on Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/J.K.R./Examiner, Art Unit 3774    


/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774